PER CURIAM.
This is an appeal from a Summary Judgment entered in favor of a physician in a medical malpractice case. We reverse.
The procedure leading up to entry of the Summary Judgment was improper and prejudicial. It also appears from the record that factual issues existed. The Summary Judgment below is reversed and the case remanded for further proceedings. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); and Howe v. South Broward Hospital District, 345 So.2d 1079 (Fla. 4th DCA 1977).
DOWNEY, C. J., BERANEK, J., and BAKER, JOSEPH P., Associate Judge, concur.